                                                                                         PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MARK THOMAS DUBLINO,

               Plaintiff,

        -v-                                                    19-CV-6269L
                                                               ORDER
 Sgt. JUSTIN BIEGAJ, et al.,

               Defendants.


                                      INTRODUCTION

       Pro se Plaintiff, Mark Thomas Dublino, an inmate incarcerated at the Auburn

Correctional Facility, filed this action seeking relief under 42 U.S.C. § 1983. Docket Item

1 ("Complaint"). Plaintiff alleges that, during his prior incarceration at the Erie County

Holding Center, Defendants used excessive force in violation of his rights under the

Fourteenth Amendment. Following review pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

191 SA(a), the Complaint was dismissed but Plaintiff was permitted to amend. Plaintiff

has now filed an Amended Complaint (Docket Item 8, "Amended Complaint") and for the

reasons below, service is directed.

                                      DISCUSSION

       Under 28 U.S.C. §§ 1915(e)(2)(8) and 1915A(a), this Court must screen this

Complaint. Section 1915 "provide[s] an efficient means by which a court can screen for

and dismiss legally insufficient claims." Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007)

(citing Shakur v. Se/sky, 391 F.3d 106, 112 (2d Cir. 2004)). The court shall dismiss a

complaint in a civil action in which a prisoner seeks redress from a governmental entity,

or an officer or employee of a governmental entity, if the court determines that the action

                                             1
    (1) fails to state a claim upon which relief may be granted or (2) seeks monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1)-(2).

The Amended Complaint

          In evaluating the Amended Complaint, the Court must accept all factual allegations

as true and must draw all inferences in Plaintiff's favor. See Larkin v. Savage, 318 F.3d

138, 139 (2d Cir. 2003) (per curiam); King v. Simpson, 189 F.3d 284,287 (2d Cir. 1999).

"Specific facts are not necessary," and a plaintiff "need only 'give the defendant fair notice

of what the . .. claim is and the grounds upon which it rests.'" Erickson v. Pardus, 551

U.S. 89, 93, (2007) (quoting Bell At/. Corp. v. Twombly, 550 U.S. 544, 555 (2007))1; see

also Boykin v. Keycorp, 521 F.3d 202, 213 (2d Cir. 2008) (discussing pleading standard

in pro se cases after Twombly: "even after Twombly, dismissal of a pro se claim as

insufficiently pleaded is appropriate only in the most unsustainable of cases.''). Although

"a court is obliged to construe [pro se] pleadings liberally, particularly when they allege

civil rights violations," McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004), even

pleadings submitted pro se must meet the notice requirements of Rule 8 of the Federal

Rules of Civil Procedure. Wynder v. McMahon, 360 F.3d 73 (2d Cir. 2004).

      I. Section 1983 Claims

          "To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the

challenged conduct (1) was attributable to a person acting under color of state law, and

(2) deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or

laws of the United States.'' Whalen v. County of Fulton, 126 F.3d 400,405 (2d Cir. 1997)

(citing Eagleston v. Guido, 41 F.3d 865, 875-76 (2d Cir. 1994)). "Section 1983 itself


1 Unless otherwise indicated, case quotations omit all internal quotation marks, alterations, footnotes, and
citations.

                                                     2
creates no substantive rights; it provides only a procedure for redress for the deprivation

of rights established elsewhere." Sykes v. James, 13 F.3d 515,519 (2d Cir. 1993) (citing

City of Oklahoma Cityv. Tuttle, 471 U.S. 808,816 (1985)).

         To establish liability against an official under § 1983, a plaintiff must allege that

individual's personal involvement in the alleged constitutional violation; it is not enough to

assert that the defendant is a link in the chain of command. See McKenna v. Wright, 386

F.3d 432, 437 (2d Cir. 2004); Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

Moreover, the theory of respondeat superior is not available in a § 1983 action. See

Hernandez v. Keane; 341 F.3d 137, 144 (2d Cir. 2003). But a supervisory official can be

found to be personally involved in an alleged constitutional violation in one of several

ways:

         (1) the defendant participated directly in the alleged constitutional violation,
         (2) the defendant, after being informed of the violation through a report or
         appeal, failed to remedy the wrong, (3) the defendant created a policy or
         custom under which unconstitutional practices occurred, or allowed the
         continuance of such a policy or custom, (4) the defendant was grossly
         negligent in supervising subordinates who committed the wrongful acts, or
         (5) the defendant exhibited deliberate indifference to the rights of inmates
         by failing to act on information indicating that unconstitutional acts were
         occurring.

Colon, 58 F.3d at 873 (citing Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)).

   II.      Plaintiff's Allegations

         Plaintiff's factual allegations, presumed true at this stage of the proceedings, tell

the following story. On March 9, 2018, Plaintiff exited the attorney conference room and

Defendant Thompson ordered him to the ground and Plaintiff complied.                 Amended

Complaint at 4. Thompson handcuffed Plaintiff and "lost control of the leashed dog which

began to bite the plaintiff's legs." Id. Defendant Biegaj began to stomp Plaintiff's head

and back. Id. Defendants Dee and Wilson began to stretch Plaintiff's arms "in abnormal

                                                3
positions with extreme pressure." Id. Sergeant Cross stomped on Plaintiff's legs, ankles

and feet as he continued to lay on the floor. Id. The pressure applied to Plaintiff made

him "unable to breathe." Id. One hour later, Sergeant Robinson ordered Defendants

Geister and Giardina "to 'wrench him' [and the] deputies responded by bending the

plaintiff's arms and wrists with extreme pressure into the steel handcuffs." Id. Plaintiff

was a non-sentenced prisoner at the time of the incident and was not sentenced until

March 23, 2019. Id.

   Ill.      Analysis

   A. Excessive Force Claims

          Plaintiff alleges that Defendants used excessive force in violation of the Fourteenth

Amendment. The standard for determining whether prison officials have used excessive

physical force, in an Eighth Amendment context, was clarified by the United States

Supreme Court in Hudson v. McMillian, 503 U.S. 1 (1992). According to Hudson, "the

core judicial inquiry is ... whether force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm." Id., 503 U.S. at 7. To

assess a constitutional claim, the Court must consider both the subjective and the

objective components of the alleged violations. Davidson v. Flynn , 32 F.3d 27, 29 (2d

Cir. 1994).

          "A pretrial detainee's claims of unconstitutional conditions of confinement are

governed by the Due Process Clause of the Fourteenth Amendment, rather than the Cruel

and Unusual Punishments Clause of the Eight Amendment." Darnell v. Pineiro, 849 F.3d

17, 29 (2d Cir. 2017). Under either standard, the objective component considers the

"seriousness of the injury."      Id.   The subjective component addresses whether the



                                                4
defendant possessed the requisite state of mind while engaging in the use of force (id.,

503 U.S. at 6-7) and "an objective standard is appropriate in the context of excessive

force claims brought by pretrial detainees pursuant to the Fourteenth Amendment."

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2476 (2015).                 Under the lesser, objective,

Fourteenth Amendment standard, Plaintiff's allegations are sufficient at this early stage

to warrant service and an answer. 2

                                                ORDER

        IT HEREBY IS ORDERED, that the Clerk of Court is directed to cause the United

States Marshal Service to serve copies of the Summons, Amended Complaint and this

Order upon Defendants without Plaintiff's payment therefor, unpaid fees to be recoverable

if this action terminates by monetary award in Plaintiff's favor;

        FURTHER, that pursuant to 42 U.S.C. § 1997e(g), Defendants are directed to

respond to the Complaint.

        SO ORDERED.


                                                                 David G. Larimer
D A T E D : ~ 3 , 2019                                      United States District Judge
                  ocheste0iv




2 In allowing these claims to proceed and directing a response to them, the Court expresses no opinion as
to whether Plaintiff's claims can withstand a properly filed motion to dismiss or for summary judgment.

                                                   5
